     Case 2:21-cv-00439-JAM-CKD Document 11 Filed 07/30/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DEVIN D. SMITH,                                   No. 2:21-cv-0439 JAM CKD P
12                       Petitioner,
13            v.                                        ORDER
14    SACRAMENTO COUNTY, et al.,
15                       Respondents.
16

17           Petitioner, proceeding pro se, has filed an application for a writ of habeas corpus pursuant

18   to 28 U.S.C. § 2254. The matter was referred to a United States Magistrate Judge pursuant to 28

19   U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On June 29, 2021, the magistrate judge filed findings and recommendations herein which

21   were served on petitioner and which contained notice that any objections to the findings and

22   recommendations were to be filed within fourteen days. Petitioner has not filed objections to the

23   findings and recommendations.

24           Although it appears from the file that petitioner’s copy of the findings and

25   recommendations was returned, petitioner was properly served. It is the petitioner’s

26   responsibility to keep the court apprised of his current address at all times. Pursuant to Local

27   Rule 182(f), service of documents at the record address of the party is fully effective.

28   /////
                                                        1
     Case 2:21-cv-00439-JAM-CKD Document 11 Filed 07/30/21 Page 2 of 2


 1           The court presumes that any findings of fact are correct. See Orand v. United States, 602
 2   F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed de novo.
 3   See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir. 1983). Having
 4   reviewed the file, the court finds the findings and recommendations to be supported by the record
 5   and by the magistrate judge’s analysis.
 6           Accordingly, IT IS HEREBY ORDERED that:
 7           1. The findings and recommendations filed June 29, 2021, are adopted in full;
 8           2. This case is closed; and
 9           3. The court declines to issue the certificate of appealability referenced in 28 U.S.C. §
10   2253.
11
      DATED: July 29, 2021                           /s/ John A. Mendez
12
                                                     THE HONORABLE JOHN A. MENDEZ
13                                                   UNITED STATES DISTRICT COURT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
